Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the embedded analogue multiplexer and arrayed cells must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
Examiner questions whether claim 87 should depend from claim 86 rather than claim 85 since the volume range is being further limited from what was previously recited in claim 86.

Claim 83 objected to because of the following informalities:  The term “analogue” in line 18 should be amended to “analog” for the American English spelling.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 103-105 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 103, the limitation “a bilayer supported by its aperture” in lines 1-2 renders the claim unclear and indefinite. It is unclear as to the whether the bilayer and aperture of claim 103 are the same bilayer and aperture as previously recited in claim 83 from which claim 103 depends or whether an additional bilayer and an additional aperture are being introduced.  
Claims 104 and 105 are rejected as dependent thereon.
Regarding claim 104, the limitation “the bilayer” in line 1 renders the claim unclear and indefinite. It is unclear as to the whether the bilayer of claim 104 is the bilayer recited in claim 103 or the bilayer of claim 83 or whether the recitations are the same. 
 Regarding claim 105, the limitation “the bilayer” in line 1 renders the claim unclear and indefinite. It is unclear as to the whether the bilayer of claim 105 is the bilayer recited in claim 103 or the bilayer of claim 83 or whether the recitations are the same. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claim 104 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation “the bilayer is formed from two opposing layers of molecules arranged such that hydrophobic tail groups of the molecules face towards each other to form a hydrophobic interior and hydrophilic head groups of the molecules face outwards towards the aqueous solution on each side of the bilayer” was previously recited in claim 83 from which claim 104 depends and therefore fails to further limit the subject matter of the claim upon which it depends. Examiner also notes the rejection under 112, 2nd paragraph above, as it is unclear as to which bilayer is being referenced.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims 83-85, 88-109 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bech (WO 02/29402A2) (provided in Applicant’s IDS of March 18, 2019) and further in view of Shim et al. (Anal. Chem. 2007, 79, 2207-2213) (provided in Applicant’s IDS of March 18, 2019) and in further view of Sigworth et al. (WO 01/59447 A1).

	
Regarding claim 83, Bech teaches a sensor system for measuring an electrical signal across a bilayer (system for determination and/or monitoring of electrophysiological properties of ion channels in ion channel containing lipid membranes, p. 12, lns. 5-17, a lipid bilayer can form over the passage. The next step is to incorporate a protein ion channel into the bilayer, the ion channels are incorporated into the bilayer, p. 45, lns. 1-5), the sensor system comprising: 
a cell (substrate, Fig. 8, p. 31, lns. 34 - p. 32, lns. 14) and an electrical reader unit (Electrical system, p. 38, ln. 35-p 42, ln. 35,) which are connectable together (Each pair of working-reference electrodes is connected to one or more amplifiers and a low noise current to voltage converter, p. 39,lns. 1-2, Fig. 15 shows circuit); and 
an inlet configured for introduction of an aqueous solution to the cell (inlet 78 for adding the cell solution, p. 32, lns. 2-5); 
wherein the electrical reader unit has a connector portion which is arranged to make a physical connection with a connector portion of the cell (Each pair of working-reference electrodes is connected to one or more amplifiers and a low noise current to voltage converter, p. 39,lns. 1-2, Fig. 15 shows circuit); 
wherein the cell defines two chambers separated by a membrane having an aperture capable of supporting the bilayer and arranged between the chambers (Fig. 8 showing two chamber separated by membrane 75, p. 31, lns. 34-p. 32 ln. 13), wherein the cell is configured for containing the aqueous solution (cell solution and buffer solution,  p. 31, lns. 34-p. 32 ln. 13); 
wherein the bilayer is formed from two opposing layers of molecules arranged such that hydrophobic tail groups of the molecules face towards each other to form a hydrophobic interior and hydrophilic head groups of the molecules face outwards towards the aqueous solution on each side of the bilayer (a lipid bilayer can form over the passage; p. 44, ln. 38-p.45, ln. 5; Examiner notes bilayers are amphiphilic phospholipids that have a hydrophilic phosphate head and a hydrophobic tail consisting of two fatty acid chains and therefore meets the limitation); 
wherein the cell has an electrode configured for receiving an electrical signal developed between the chambers (Fig. 8 measurement site 14,  p. 14, lns. 21-23, one or more working electrodes present at each measuring site and a reference electrode in contact with each site, p. 38, lns. 35-38); 
wherein the electrical reader unit has a reader circuit operative to measure an electrical signal developed between the chambers of the cell (main circuit, Fig. 15, To measure a current signal from a given cell 101 in a voltage clamp configuration, p. 39), wherein the reader circuit has a controller having an embedded analogue multiplexer (the amplified outputs (typically in sets of 8 or more) are lead to a multiplexer which on turn passes each signal to a 5 digital signal processor (DSP) through an analogue to digital converter (AID), Fig. 15, p. 39, ln. 2-5); 
Bech teaches a computer (main computer system and digital signal processor, p. 15, lsn. 1-10) but fails to specifically teach a microcontroller. 
Sigworth teaches a system for making electrophysiological measurements using a microfluidic chip and electrically monitoring output signals (p. 29, lns. 6-25) and wherein the electrodes may be linked to any computer, computer workstation, dedicated processor, microprocessor or dedicated micro-controller (p. 29, lns. 25-28). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to connect the electrodes of Bech to a microprocessor as taught by Sigworth with a reasonable expectation of success of performing electrophysiological measurements and simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 U.S.P.Q.2d 1385 (2007); MPEP 2143 (B). 
Bech teaches wherein the cell and the reader unit are arranged to be connected together to provide electrical connection between the electrode of the cell and the reader circuit of the electrical reader unit (electrodes 6, 16 and 8 have lead-in electrodes 18 through the substrate 12 and bottom plate 42 to contact pins 20 in order to provide all electrical connections on the dry backside of the substrate, p. 21, lns. 25-29); and 
Bech is silent with respect to the body of the reader unit fails to teach wherein the electrical reader unit further comprises a rigid metal body having a cavity containing the 
Shim teaches a microfluidic system, applicable to a microarray for both biomedical detection and membrane protein research (abstract) wherein the electrical reader unit further comprises a rigid metal body having a cavity containing the connector portion of the electrical reader unit and being of sufficient size to accommodate the cell when connected to the electrical reader unit, the rigid metal body having an aperture which aperture faces the connector portion of the electrical reader unit and is of sufficient size to allow passage of the cell for connection of the cell to the electrical reader unit (Fig. 3, microchip is pluggable, testing box shown in Figs. 3B and 3D having an aperture on top face which faces connector portion shown in Fig. 3D and since cell is shown inside the box it is of sufficient size to allow the passage of the cell for connection to the reader).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the reader unit of Bech to include rigid metal body having a cavity containing the connector portion of the electrical reader unit and being of sufficient size to accommodate the cell when connected to the electrical reader unit, the rigid metal body having an aperture which aperture faces the connector portion of the electrical reader unit and is of sufficient size to allow passage of the cell for connection 

Regarding claim 84, Modified Bech fails to teach wherein the aperture of the rigid metal body has a maximum dimension of 50mm or less. Generally, differences in dimension will not support the patentability of subject matter encompassed by the prior art absent persuasive evidence that the particular dimension is significant. MPEP § 2144.04(IV)(A). Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to modify the aperture of Modified Shim to have a maximum dimension of 50 mm or less because doing so would provide easy portability of the device which a person of ordinary skill in the art would have found obvious.

Regarding claim 85, Modified Bech fails to teach wherein the electrical reader unit is portable. However, making a device portable will not support the patentability of subject matter encompassed by the prior art absent persuasive evidence of new or unexpected results MPEP § 2144.04(V)(A). Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to modify the electrical reader of Modified Bech to be portable since doing so would facilitate practical applications in biosensing and research (Shim, p. 2210, left column, second paragraph).

Regarding claim 88, Bech teaches wherein the chambers each have a depth of at most 3 mm (height is .5 microns, p. 27, lns. 15-20).

Regarding claim 89, Bech teaches wherein the aperture in the membrane has a diameter in at least one dimension which is 20 microns or less (membrane a passage of diameter a 0.5-5μm is formed, p. 18, lns. 30-32).

Regarding claim 90, Bech teaches wherein the electrode is deposited on the wall of the chamber (Fig. 2a, working electrode 16).

Regarding claim 91, Bech teaches wherein the membrane has a pretreatment modifying a surface of the membrane, wherein the pretreatment is effective to increase the affinity of the membrane to a molecule having a hydrophilic head group and a hydrophobic tail group (the sites may be coated with a film made of a hydrophobic material in regions where cells should not attach and with a hydrophilic film where the cells should attach, p. 22, lns. 5-37).

Regarding claim 92, Bech teaches wherein one of the chambers in the cell contains a gel which extends across the aperture in the membrane (gel material such as agarose, p. 25, lns. 30-35).

Regarding claim 93, Bech teaches wherein the gel is a hydrogel (gel material such as agarose, p. 25, lns. 30-35).

Regarding claim 94, Bech teaches wherein one of the chambers in the cell has a molecule having a hydrophilic head group and a hydrophobic tail group provided on (a lipid bilayer can form over the passage; p. 44, ln. 38-p.45, ln. 5; Examiner notes bilayers are amphiphilic phospholipids that have a hydrophilic phosphate head and a hydrophobic tail consisting of two fatty acid chains and therefore meets the limitation).

Regarding claim 95, Modified Bech teaches wherein the reader circuit comprises: 
an amplifier for amplifying an electrical signal received at contacts of the electrical reader unit (each pair of working-reference electrodes is connected to one or more amplifiers and a low noise current to voltage converter, p. 39, lns 1-2); 
an analog-to-digital converter for converting the amplified electrical signal into a digital signal (the amplified outputs (typically in sets of 8 or more) are lead to a multiplexer which on turn passes each signal to a 5 digital signal processor (DSP) through an analogue to digital converter (AID), p. 39, lns. 3-5).; and 
a microprocessor for receiving and analyzing the digital signal (Bech, digital signal processor (DSP), p. 39, lns. 3-5, Sigworth, microprocessor, p. 29, lns. 25-28).

Regarding claim 96, Bech teaches wherein the electrical reader unit includes a display and is operative to display the electrical signal measured by the reader circuit (Fig. 21 showing displays).

Regarding claim 97, the limitation ‘the reader circuit is configured to interpret the electrical signal measured thereby by detecting one or more of the following states in the cell and producing an output indicative of the detected state, the states being: 1) the chambers in the cell being dry; 2) the chambers in the cell containing an aqueous solution without a bilayer being formed across the aperture in the membrane; 3) a bilayer being formed across the aperture in the membrane without a membrane protein being inserted therein; 4) a bilayer being formed across the aperture in the membrane with a membrane protein being inserted therein without an analyte binding to the membrane protein; and 5) a bilayer being formed across the aperture in the membrane with a membrane protein being inserted therein with an analyte binding to the membrane protein” are functional limitations. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). The system of Modified Bech is identical to the presently claimed structure and therefore, would have the ability to perform the use recited in the claim. Bech teaches a circuit for voltage clamp measurements for electrophysiological properties (p. 50, lns. 25-30) and therefore would be capable of carrying out such recited measurements. 

Regarding claim 98, Bech teaches wherein the electrical reader unit further includes a bias circuit operative to provide a bias to contacts of the electrical reader unit Vstim may, for example, be a step function (square pulse) for testing the presence of a giga-seal at a site., p. 14, lns. 5-9, Fig. 15).

Regarding claim 99, Bech teaches wherein the electrical signal is a current (Thereby, by applying an electrical potential difference between the electrodes, 30 the ion channels can support an electrical current between the electrodes through the membrane, p. 17, lns. 29-31).

Regarding claim 100, Bech teaches wherein the two chambers are separated by a septum comprising the membrane (Figs. 1-2, showing septum, substrate 12).

Regarding claim 101, Bech teaches wherein the septum further comprises, on at least one side, a support sheet, fixed to the membrane, wherein the support sheet has a thickness in the range from 0.1 micron to 1 mm (Fig. 8, a microstructured unit 7 4 supporting a thin membrane 75 on its top surface, p. 34-37, Silicon-dioxide or silicon-nitride membrane 31 of thickness h 0.1-3μm, p. 18, lns. 30-31). In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. MPEP § 2144.05. 

Regarding claim 102, Bech teaches further comprising an electrode located on a surface of the support sheet internal to one of the chambers (Fig. 8, showing electrodes on support sheet 74).

Regarding claim 103, Bech teaches wherein the cell further comprises a bilayer supported by its aperture (a lipid bilayer can form over the passage; p. 44, ln. 38-p.45, ln. 5; Examiner notes bilayers are amphiphilic phospholipids that have a hydrophilic phosphate head and a hydrophobic tail consisting of two fatty acid chains and therefore meets the limitation).

Regarding claim 104, Bech teaches wherein the bilayer is formed from two opposing layers of molecules arranged such that hydrophobic tail groups of the molecules face towards each other to form a hydrophobic interior and hydrophilic head groups of the molecules face outwards towards the aqueous solution on each side of the bilayer (a lipid bilayer can form over the passage; p. 44, ln. 38-p.45, ln. 5; Examiner notes bilayers are amphiphilic phospholipids that have a hydrophilic phosphate head and a hydrophobic tail consisting of two fatty acid chains and therefore meets the limitation).

Regarding claim 105, Bech teaches wherein the bilayer contains an ion channel that connects the two chambers of the cell (ion channels are incorporated into the bilayer, p. 45, lns. 4-5).

Regarding claim 106, Bech teaches wherein the chambers each have a depth of at most 3 mm between the septum (height is .5 microns, p. 27, lns. 15-20) and a (Fig. 8 showing top and bottom sheets for each chamber). 

Regarding claim 107, Bech teaches wherein the surface tension of a liquid, in the chamber of the cell, contains the liquid across an area of the chamber parallel to the septum, such that an interface of the liquid with air in the chamber extends across the depth of the chamber since Bech shows in Fig. 8 where the liquid is across an area of the chamber parallel to the septum and therefore an interface of the liquid with air in the chamber extends across the depth of the chamber would result due to the presence of fluid inlet and outlet canals 78 and 77. 

Regarding claim 108, Bech teaches wherein at least one of the two chambers has an inlet configured for introduction of a sample into the chamber  (inlet 78 for adding the cell solution, p. 32, lns. 2-5).

Regarding claim 109, Bech teaches wherein the sensor system comprises arrayed cells connectable together with the electrical reader unit (Figs. 11 and 12 showing array connectable to reader).

Claims 86-87 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bech (WO 02/29402A2) (provided in Applicant’s IDS of March 18, 2019) and further in view of Shim et al. (Anal. Chem. 2007, 79, 2207-2213) (provided in Applicant’s IDS of March 18, 2019) and in further view of Sigworth et al. (WO 01/59447 A1), as applied to claims 83 and 85 above, and further in view of Schmidt (US 2002/0144905). 

Regarding claims 86-87, Modified Bech teaches wherein the system is microfluidic (Bech, p. 17, lns. 9-14, p. 27, lns. 15-20) but fails to teach wherein the chambers each have a volume in the range from 0.1 microliters to 250 microliters (claim 86) or from 56 microliters to 250 microliters (claim 87) 
Schmidt teaches systems for electrical and/or optical analysis relating to the presence and/or activity of ion channels (abstract)  wherein the compartments generally may have any suitable volumes, but they typically have volumes between about 0.1 to 40-100 .mu.L (para. [0064]). Schmidt teaches that the assays typically require only a limited amount of sample, facilitating the analysis of effects of precious compounds (para. [0064]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify chamber to have a volume in the range of .1 to 100 microliters as taught by Schmidt because such volume size were recognized as appropriate for ion channel analysis and would facilitate analysis of small sample sizes. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. MPEP § 2144.05.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Romer et al. (Biophysical Journal, 2004, 86(2), 955–965) disclose a teflon cell used for electrochemical impedance analysis and single-channel recordings wherein the compartments are sealed (Fig. 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698. The examiner can normally be reached Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun G. Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

MARIS R. KESSEL
Primary Examiner
Art Unit 1795



/MARIS R KESSEL/           Primary Examiner, Art Unit 1699